People v Lopez (2016 NY Slip Op 06972)





People v Lopez


2016 NY Slip Op 06972


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

Acosta, J.P., Renwick, Saxe, Feinman, Kahn, JJ.


2029 5536/13

[*1]The People of the State of New York, Respondent,
vJacob Lopez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Natalie Rea of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Julia P. Cohen of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered October 10, 2014, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of four years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison term to three years, and otherwise affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's determinations concerning credibility and identification, including its evaluation of alleged discrepancies between an officer's description of defendant and his actual appearance.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 25, 2016
CLERK